Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
MESA FORD, L.P., d/b/a MESA FORD,)
		   No. 08-02-00462-CV

)
			Appellant,)
			Appeal from

)
v.)
		       34th District Court

)
GILBERTO GRIJALVA               )
		of El Paso County, Texas

and NORA GRIJALVA,)
 )
		        (TC# 2001-1686)

			Appellees.)

MEMORANDUM OPINION


	Pending before the Court is a joint motion to vacate the trial court's judgment and dismiss
the case due to settlement.  The parties have filed this motion pursuant to Tex.R.App.P. 42.1, which
states that:
	(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:

		(1) On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.

		(2) By Agreement.  In accordance with an agreement signed by the parties or
their attorneys and filed with the clerk, the court may:

			(A) render judgment effectuating the parties' agreements;

			(B) set aside the trial court's judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in
accordance wit [sic] the agreements; or

			(C) abate the appeal and permit proceedings in the trial court to
effectuate the agreement.

	The parties have settled all matters in controversy.  By their motion, the parties have agreed
that the underlying judgment should be vacated and a judgment of dismissal should be rendered. 
Further, the parties have agreed that each party shall pay its own costs and attorneys fees.  Pursuant
to Rule 42.1(a)(2)(B), we grant the joint motion, vacate the trial court's judgment, and render a
judgment of dismissal.  Costs are taxed in accordance with the agreement of the parties.


February 19, 2004					 
							ANN CRAWFORD McCLURE, Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.